Case 3:19-cv-02771-B Document 7 Filed 12/23/19 Pagelof1 PagelD 45
Case 3:19-cv-02771-B Document 6-1 Filed 12/20/19 Pageiof1 PageiD 44

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

WILLIAM D. REINHARDT, Individually and
On Behalf of All-Others Similarly Situated,

Case No. 3:19-cv-2771
Plaintiff,

v.
ENERGY TRANSFER LP, KELCY L.
WARREN, JOHN W. MCREYNOLDS, and
THOMAS E, LONG,

Defendants.

 

 

fy AGREED ORDER

 

Based on the foregoing stipulation of the parties, IT IS HEREBY ORDERED that
Defendants shall have no obligation to answer or otherwise respond until a time that is agreed to
by Defendants and lead plaintiff, and approved by the Court, after a lead plaintiff and lead counsel

are appointed pursuant to the Private Securities Litigation Reform Act.

| v
SO ORDERED this 22° day of | De C 2019.

 

V7 ates District Court Judge
